COURT OF APPEALS OF VIRGINIA


              Present: Judges Huff, AtLee and Malveaux
UNPUBLISHED


              Argued at Fredericksburg, Virginia


              KENNETH MARTIN
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1117-19-4                                JUDGE MARY BENNETT MALVEAUX
                                                                                DECEMBER 17, 2019
              UNITED CONTINENTAL HOLDINGS, INC.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Kathleen Grace Walsh (Law Office of Kathleen Grace Walsh, on
                               brief), for appellant.

                               Jennifer R. Helsel (Franklin & Prokopik, PC, on brief), for appellee.


                     Kenneth Martin (“claimant”) appeals a decision of the Virginia Workers’ Compensation

              Commission (“the Commission”) denying his claim for benefits based upon an alleged change in

              condition. He argues that the Commission erred in failing to find that his left shoulder condition

              was a compensable consequence of his right shoulder injury and in substituting its medical

              judgment for the judgment of his treating physician. For the reasons that follow, we affirm the

              Commission’s decision.

                                                       I. BACKGROUND

                     “On appeal from a decision of the . . . Commission, the evidence and all reasonable

              inferences that may be drawn from that evidence are viewed in the light most favorable to the

              prevailing party below,” in this case, United Continental Holdings, Inc. (“employer”). City of

              Charlottesville v. Sclafani, 70 Va. App. 613, 616 (2019) (alteration in original) (quoting

              Anderson v. Anderson, 65 Va. App. 354, 361 (2015)).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        So viewed, the evidence established that claimant worked as an aircraft mechanic for

employer. At work on February 14, 2014, claimant injured his right shoulder. Pursuant to an

agreed order, employer paid claimant medical, temporary total disability, and permanent partial

disability benefits for this injury.

        Dr. Raymond Lower began treating claimant for a dislocated right shoulder and torn right

rotator cuff in March 2014. Claimant, who is right-handed, received medication and physical

therapy. In July 2014, he reported to Dr. Lower that he was “able to do full duty [work] but

modifie[d] the use of his right arm.”

        In August 2014, claimant told Dr. Lower that he had noticed improvement in the strength

of his right shoulder but that overhead movements, which were important for his work duties,

still caused him problems. Claimant also reported that he was “able to do bench press, cable pull

downs, [and] lat pull downs with no difficulty. The primary activity that exacerbates the pain is

any type of overhead activity.” Dr. Lower recommended surgery to repair claimant’s right

rotator cuff and performed the recommended surgery in December 2014.

        Claimant resumed physical therapy and reported during a February 2015 examination

that he was “doing well.” During that appointment, Dr. Lower informed claimant that he could

gradually resume strength training.

        In March 2015, claimant told Dr. Lower that the strength and range of motion in his right

shoulder had “returned.” However, he also reported left elbow pain which had developed over

the previous six months due to “use [of] the left extremity to compensate for the right.”

Dr. Lower recommended modified duty for claimant’s right shoulder. He also noted his belief

that claimant’s left elbow pain was “directly related to the right shoulder injury as [claimant] has




                                                -2-
compensated over the last year using the left upper extremity and has developed lateral

epicondylitis secondary to alterations in use.”1

        In May 2015, claimant reported to Dr. Lower that after returning to full-duty work he

“ha[d] no complaints” and his left elbow was “doing better.” Dr. Lower noted that an elbow

brace was helping claimant. The doctor informed claimant that he could “transition to a home

exercise program.”

        Also during May 2015, employer’s third-party workers’ compensation administrator

contacted Dr. Lower and informed him that claimant had reported “problems with his left arm

since last summer.” The administrator requested Dr. Lower’s medical opinion on claimant’s

“left arm/elbow complaints as they relate to the original injury.” Dr. Lower replied that in his

medical opinion, those complaints were a direct result of claimant’s February 2014 injury

“because [claimant] has had to use the left extremity to compensate for the right.” Asked

whether the complaints were a new injury or a compensable consequence of the February 2014

injury, Dr. Lower replied that he “believe[d] that it is directly related to the right shoulder injury

as [claimant] has compensated over the last year using upper left extremity and has developed

lateral epicondylitis.”

        Dr. Lower’s July 2015 treatment notes indicate that claimant had completed physical

therapy and was doing full duty work with no significant limitations. With respect to claimant’s

left elbow, he reported “good days and bad days” with some mild soreness, although he had no

difficulty using a wrench or screwdriver. Dr. Lower noted that while claimant no longer

required physical therapy, he would “continue to work on strengthening.”




        Lateral humeral epicondylitis is commonly known as “tennis elbow.” Epicondylitis,
        1

Taber’s Cyclopedic Medical Dictionary (23d ed. 2017).
                                             -3-
       Two months later, in September 2015, claimant told Dr. Lower that he had no complaints

about his full-duty work. While claimant still experienced mild soreness and some weakness in

his right shoulder, especially when working overhead, as well as “slight tenderness” along his

left elbow, he was “[o]verall doing well.” Dr. Lower noted that while claimant would have a

permanent partial disability rating due to residual weakness from his right shoulder injuries, his

“[l]eft elbow should completely heal.”

       During claimant’s December 2015 appointment with Dr. Lower, claimant did not report

any left arm or left shoulder complaints.

       Dr. Lower last examined claimant on February 9, 2016, two years after claimant’s right

shoulder injury. Claimant continued to report some weakness when working overhead, as well

as fatigue when he had to perform tasks with his “right upper extremity above shoulder level.”

He did not report any left arm or left shoulder complaints. Dr. Lower’s treatment notes reflect

that claimant had reached maximum medical improvement with a 6% impairment of his right

upper extremity due to weakness.

       Two years later, on April 19, 2018, Dr. Adam Lorenzetti examined claimant for reported

left shoulder pain. Claimant told Dr. Lorenzetti that deep, dull pain had begun a few weeks

earlier when he was lifting weights. Claimant also stated that he had experienced “the same pain

for several years now and it started about 9 months to a year after his right shoulder injury that

occurred at work.” Claimant told the doctor that after his right shoulder surgery, he began

experiencing more left shoulder pain and was “seen by Dr. Lower for this as well [as] treated

nonoperatively.” According to claimant, the pain only occurred when he “increase[ed] his

lifting. . . . Every time he increase[s] his weight [s]pecifically on bench press and shoulder press

he’ll have sharp pain to his left shoulder.” Dr. Lorenzetti diagnosed impingement syndrome of

the left shoulder and recommended claimant undergo an MRI exam. Based in part upon the MRI

                                                -4-
results, Dr. Lorenzetti diagnosed claimant in June 2018 with a torn left rotator cuff and left

rotator cuff and biceps tendonosis.

          On July 25, 2018, counsel for claimant wrote to Dr. Lower about claimant’s left shoulder

“trouble” and requested his medical opinion about its relationship to claimant’s February 2014

injury. Counsel for claimant provided the following statement, to which Dr. Lower indicated his

assent: “To a reasonable degree of medical certainty [claimant’s] left shoulder complain[t]s are

related to overuse of the left shoulder because of the right shoulder injury.” Dr. Lower also

wrote that claimant “[h]ad to use for about 6-8 mo prior to [surgery] in 2014 – [b]ecause of

residual weakness & his job,” and reiterated that in his opinion, “the left shoulder is related to the

right.”

          Claimant filed a claim for benefits on August 1, 2018, alleging a change in condition and

seeking to add his left shoulder complaints as a compensable consequence of his February 2014

right shoulder injury.

          In connection with this claim, claimant testified before the deputy commissioner that

after returning to full-duty work, his right shoulder was “weaker than it used be” when working

overhead. Consequently, when performing any functions above shoulder or head height,

claimant had to “use a lot more of [his] left side to compensate.” Claimant stated that he first

began to notice pain and discomfort in his left shoulder during his recovery from surgery and that

it was “mainly [caused by] working overhead and during exercise. Any kind of exercising,

weightlifting, the pain would flare up.” Claimant also testified that he had been weightlifting in

connection with physical therapy, as well as at home. During cross-examination, claimant

confirmed that the last time he had seen Dr. Lower had been on February 9, 2016.




                                                 -5-
       The deputy commissioner denied claimant’s claim, finding that he had failed to

demonstrate that his left shoulder condition was causally related to his compensable right

shoulder injury from February 2014. Claimant requested review by the full Commission.

       A majority of the Commission affirmed the deputy commissioner. It noted claimant’s

argument that Dr. Lower’s medical opinion as to the causation of claimant’s left shoulder

condition was uncontradicted and should be given great weight. However, the Commission

found that Dr. Lower had not examined claimant since February 2016 and that nothing in the

record indicated that he had reviewed Dr. Lorenzetti’s 2018 evaluation notes in reaching his

conclusion as to causation. Further, and “[m]ost significantly, Dr. Lower’s contemporaneous

office notes . . . mention no left shoulder complaints. Rather, the claimant consistently, and

specifically, reported left elbow pain due to compensating for the right shoulder.” The

Commission also noted Dr. Lorenzetti’s understanding that claimant’s left shoulder pain began

some nine to twelve months after his right shoulder surgery, and “in correlation with [claimant’s]

personal weight lifting.” It concluded that “[t]he record does not reflect that during this time

frame, Dr. Lower had directed the claimant to be performing exercises in post-surgical physical

therapy, or that in 2018, Dr. Lower knew of the claimant’s weight lifting when he issued his

opinion regarding causation.” Consequently, the Commission found no error in the deputy

commissioner’s decision to afford “little probative value” to Dr. Lower’s July 2018 opinion.

       Claimant appealed the Commission’s decision to this Court.

                                          II. ANALYSIS

       Claimant argues that the Commission erred in failing to find that his left shoulder

condition was a compensable consequence of his right shoulder injury and in substituting its

medical judgment for the judgment of claimant’s treating physician, Dr. Lower. He contends

that no credible evidence supports the Commission’s finding because “[t]here is no opinion

                                                -6-
evidence in the file other than the opinion of Dr. Lower” and that the Commission must give

great weight to a treating physician’s opinion and may not substitute its own judgment on

matters of medical expertise. Further, claimant asserts, the record contains no additional

evidence to support the Commission’s finding.

        Code § 65.2-708(A) provides that a party in interest may request the Commission to

review an award of benefits based upon “the ground of a change in condition.” “[I]n an

application for review of any award on the ground of change in condition, the burden is on the

party alleging such change to prove his allegations by a preponderance of the evidence.” Saffert

v. Fairfax Cty. Sch. Bd., 59 Va. App. 458, 464 (2012) (alteration in original) (quoting Herbert

Clements & Sons, Inc. v. Harris, 52 Va. App. 447, 458 (2008)). “To receive an award, a

claimant must prove his change of condition is causally related to the original occupational

injury.” Thompson v. Brenco, Inc., 38 Va. App. 617, 622 (2002).

       “The [C]ommission’s determination regarding causation is a finding of fact.”

Farmington Country Club, Inc. v. Marshall, 47 Va. App. 15, 26 (2005). Such a finding “need not

be based exclusively on medical evidence,” and “may be proved by either direct or

circumstantial evidence, including . . . ‘the testimony of a claimant.’” Id. (quoting Dollar Gen.

Store v. Cridlin, 22 Va. App. 171, 176 (1996)). “Any medical opinion offered into evidence ‘is

not necessarily conclusive, but is subject to the [C]ommission’s consideration and weighing.’”

Id. (quoting Hungerford Mech. Corp. v. Hobson, 11 Va. App. 675, 677 (1991)). The weight

assigned to such an opinion is a factual matter within the purview of the Commission. Paramont

Coal Co. Virginia, LLC v. McCoy, 69 Va. App. 343, 358 (2018).

       “Decisions of the [C]ommission as to questions of fact are conclusive and binding upon

this Court if supported by credible evidence.” United Airlines, Inc. v. Hayes, 58 Va. App. 220,

238 (2011); see also Code § 65.2-706(A). Thus, where credible evidence supports the

                                               -7-
Commission’s factual findings, “[t]he fact that there is contrary evidence in the record is of no

consequence.” Samartino v. Fairfax Cty. Fire and Rescue, 64 Va. App. 499, 506 (2015) (quoting

Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894 (1991)). “In determining whether credible

evidence exists, the appellate court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the witnesses.” Smith-Adams v.

Fairfax Cty. Sch. Bd., 67 Va. App. 584, 590 (2017) (quoting Wagner Enters., Inc., 12 Va. App.

at 894).

       We are unpersuaded by claimant’s argument that the Commission erred in failing to find

that his left shoulder condition was a compensable consequence of his right shoulder injury.

Claimant testified that he began to feel pain and discomfort in his left shoulder while recovering

from his December 2014 surgery. He attributed its cause to overhead work and weightlifting at

home and in physical therapy. However, Dr. Lower’s treatment notes reflect that claimant never

reported left shoulder pain or discomfort while in his care from March 2014 through claimant’s

surgery in December 2014, or from claimant’s surgery through his last examination by

Dr. Lower in February 2016. Claimant only reported left elbow pain, soreness, and tenderness,

which Dr. Lower diagnosed and treated as lateral epicondylitis related to claimant compensating

for his right shoulder injury. When claimant sought treatment from Dr. Lorenzetti in April 2018,

he told that doctor that Dr. Lower had seen and treated him for left shoulder pain, but the record

does not support this statement. Further, in speaking with Dr. Lorenzetti, claimant did not

specifically associate his left shoulder pain with any physical therapy for his right shoulder

injury. Instead, he correlated his pain with his personal weightlifting regimen, stating that the

pain only occurred when he sought to increase the weight he was lifting. Thus, claimant’s

testimony about his left shoulder condition is contradicted by the medical record, including his

statements to Drs. Lower and Lorenzetti, and does not support the conclusion that the

                                                -8-
Commission erred in failing to find a causal relationship between claimant’s left and right

shoulder injuries.

       As noted by claimant, Dr. Lower’s medical opinion of July 2018, which did assert a

causal connection between the injuries, was uncontradicted by other medical opinion evidence.

However, contrary to the implication of claimant’s argument, Dr. Lower’s opinion was not

dispositive or beyond critical consideration by the Commission. While a treating physician’s

opinion is generally “entitled to great weight, . . . the [C]ommission is not required to accept

it[.]” Hayes, 58 Va. App. at 238. Here, the Commission correctly noted that Dr. Lower’s

contemporaneous office notes indicated no left shoulder complaints by claimant, including

during the period when claimant later testified that his left shoulder pain began. It found “[m]ost

significant[]” the absence of evidence of left shoulder complaints to support Dr. Lower’s

causation opinion. The Commission also correctly noted that Dr. Lower had not examined

claimant during the nearly two-and-a-half years between February 2016 and his July 2018

medical opinion, and further, that the record did not indicate that Dr. Lower was aware of

Dr. Lorenzetti’s 2018 treatment notes when he issued his opinion. Thus, when Dr. Lower opined

that there was a causal connection between claimant’s compensable right shoulder injury and his

left shoulder condition, he was stating his opinion on a condition which was never presented to

him by claimant or diagnosed or treated by him while he was claimant’s treating physician.

Consequently, we hold that the record supports the Commission’s determination that the deputy

commissioner correctly afforded little probative value to Dr. Lower’s medical opinion.2


       2
           Claimant also argues that Dr. Lower’s May 2015 response to employer’s third-party
workers’ compensation administrator supports his attribution of a causal connection between
claimant’s right shoulder injury and his left shoulder condition. However, the administrator
inquired only about claimant’s “left arm/elbow complaints.” Dr. Lower’s response confined
itself to such complaints, noting that because of overcompensating for his right shoulder injury
with his “upper left extremity,” claimant had developed lateral epicondylitis in his left elbow.

                                                -9-
       Because credible evidence in the record supports both the Commission’s weighing of

Dr. Lower’s medical opinion and its finding that there was no causal relationship between

claimant’s left shoulder condition and his compensable right shoulder injury, we hold that the

Commission did not err in denying the claim alleging a change in condition.

                                       III. CONCLUSION

       For the reasons stated above, we affirm the Commission’s decision.

                                                                                        Affirmed.




Thus, Dr. Lower did not attribute any left shoulder complaints to claimant’s extra reliance on his
“upper left extremity”—only left arm and elbow complaints.
          Claimant further argues that the record contradicts the Commission’s statement that the
record does not reflect that Dr. Lower was aware of claimant’s weightlifting when he issued his
July 2018 causation opinion. He contends that the fact that Dr. Lower told claimant in February
2015 that he could gradually resume strength training comprises part of “the same history
that . . . claimant testified to at the hearing and supports Dr. Lower’s opinion with regard to
overuse of the left arm/shoulder.” However, it is clear from the Commission’s opinion that
regardless of the evidence with respect to Dr. Lower’s awareness of any weightlifting, the
Commission found that the “[m]ost significant[]” reason for affording little probative value to
Dr. Lower’s opinion was the fact that his treatment records did not reflect any left shoulder
complaints by claimant. Thus, any error by the Commission in its statement with respect to
Dr. Lower’s awareness of claimant’s weightlifting does not alter our analysis.
                                                   - 10 -